United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2921
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Antoine Smith

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: January 7, 2014
                              Filed: January 10, 2014
                                   [Unpublished]
                                  ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Antoine Smith--who is serving a 180-month prison sentence imposed on a
conspiracy conviction entered in a North Carolina federal court in 2004--appeals the
district court’s1 order committing him after a hearing under 18 U.S.C. § 4245, which
provides for the hospitalization and treatment of an imprisoned person suffering from
a mental disease or defect, until he no longer needs treatment or his prison sentence
expires, whichever occurs first. Following careful review, we conclude the district
court’s finding that Smith was in need of commitment for mental-health treatment is
supported by a preponderance of the evidence, and is not clearly erroneous. See 18
U.S.C. § 4245(d) (determination of mental illness and treatment need, and burden of
proof); United States v. Bean, 373 F.3d 877, 879 (8th Cir. 2004) (standard of review).

      Accordingly, we affirm the judgment of the district court, see 8th Cir. R. 47B,
and we grant counsel’s motion to withdraw, subject to counsel informing appellant
about procedures for seeking rehearing or filing a petition for certiorari.
                       ______________________________




      1
        The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri, adopting the report and recommendations
of the Honorable David P. Rush, United States Magistrate Judge for the Western
District of Missouri.

                                         -2-